Exhibit 10.2

 

[g201705151717170401496.jpg]

November 26, 2014

Mr. Tom Spade

14910 Sky Lane

Los Gatos, CA 95032

Re:Offer of Employment by Adesto Technologies Corporation

Dear Tom:

I am very pleased to confirm our offer to you of employment with Adesto
Technologies Corporation (“the Company”).  You will initially report to Narbeh
Derhacobian and your position will have the title of Vice President of World
Wide Sales.  The terms of our offer and the benefits currently provided by the
Company are as follows:

 

1.

Start Date. Your expected 1st day of employment with the Company is December
8th, 2014.

 

2.

Starting Salary. Your starting base salary of will be Two Hundred and Forty
Thousand ($240,000) Dollars per year. In the event that the Company completes an
initial public offering, your base salary will be adjusted to Two Hundred and
Seventy Thousand ($270,000) Dollars per year.

 

3.

Options. We will recommend to the Board of Directors of the Company that you be
granted the opportunity to purchase up to One Million Three Hundred and Forty
Four Thousand (1,344,000) shares of Common Stock of the Company under our 2007
Equity Incentive/Option Plan (the “Plan”) at the fair market value of the
Company’s Common Stock, as determined by the Board of Directors on the date the
Board approves such grant. The shares you will be given the opportunity to
purchase will vest at the rate of twenty five percent (25%) at the end of your
first anniversary with the Company, and an additional two and one twelfth of a
percent (2.0833%) per month thereafter, so long as you remain employed by the
Company. Additionally, 50% of the unvested options will be vested immediately
following either your termination without-cause by the Company or a
change-in­control event of the Company. However, the grant of such options by
the Company is subject to the Board’s approval and this promise to recommend
such approval is not a promise of compensation and is not intended to create any
obligation on the part of the Company. Further details on the Plan and any
specific option grant to you will be provided upon approval of such grant by the
Company’s Board of Directors.

 

4.

Sales Bonus Structure.  You will be entitled to receive a cash and equity bonus
structure based on mutually agreed upon goals with the CEO and the Company Board
of Directors. The structure for the cash components of this bonus is outlined in
Table 1 of this offer letter. The structure for the equity bonus is also
outlined in Table 1 and is geared towards meeting specific goals for Q1’2015 and
Q2’2015. Further, the equity component of the bonus is only applicable so long
as the company has not completed an initial public offering.

 

5.

Vacation/PTO/Sick-Leave. You will be entitled to 120 hours of PTO during every
calendar year for the first five years of employment and earn an additional 8
hours PTO for each subsequent year of employment, up to a maximum of 160 hours.
The amount of PTO available



--------------------------------------------------------------------------------

 

 

to you can be accrued and carried over from one year to the next, but in no
circumstance shall it exceed 200 hours unless determined otherwise by the
Company Compensation Committee.

 

6.

Confidentiality. As an employee of the Company, you will have access to certain
confidential information of the Company and you may, during the course of your
employment, develop certain information or inventions that will be the property
of the Company. To protect the interests of the Company, you will need to sign
the Company’s standard “Employee Invention Assignment and Confidentiality
Agreement” as a condition of your employment. We wish to impress upon you that
we do not want you to, and we hereby direct you not to, bring with you any
confidential or proprietary material of any former employer or to violate any
other obligations you may have to any former employer. During the period that
you render services to the Company, you agree to not engage in any employment,
business or activity that is in any way competitive with the business or
proposed business of the Company. You will disclose to the Company in writing
any other gainful employment, business or activity that you are currently
associated with or participate in that competes with the Company. You will not
assist any other person or organization in competing with the Company or in
preparing to engage in competition with the business or proposed business of the
Company. You represent that your signing of this offer letter, agreement(s)
concerning stock options granted to you, if any, under the Plan (as defined
above) and the Company’s Employee Invention Assignment and Confidentiality
Agreement and your commencement of employment with the Company will not violate
any agreement currently in place between yourself and current or past employers.

 

7.

Employment with TriNet.  Our benefits, payroll, and other human resource
management services are provided through TriNet Employer Group, Inc., a
professional employer organization. As a result of ADESTO TECHNOLOGIES’
arrangement with TriNet, TriNet will be considered your employer of record for
these purposes and your managers here at ADESTO TECHNOLOGIES will be responsible
for directing your work, reviewing your performance, setting your schedule, and
otherwise directing your work at ADESTO TECHNOLOGIES.

 

8.

At Will Employment. While we look forward to a long and profitable relationship,
should you decide to accept our offer, you will be an at-will employee of the
Company, which means the employment relationship can be terminated by either you
or the Company for any reason, at any time, with or without prior notice and
with or without cause. Any statements or representations to the contrary (and,
indeed, any statements contradicting any provision in this letter) should be
regarded by you as ineffective. Further, your participation in any stock option
or benefit program is not to be regarded as assuring you of continuing
employment for any particular period of time.  Any modification or change in
your at will employment status may only occur by way of a written employment
agreement signed by you and the Chief Executive Officer of the Company.

 

9.

Authorization to Work. Please note that because of employer regulations adopted
in the Immigration Reform and Control Act of 1986, within three (3) business
days of starting your new position you will need to present documentation
demonstrating that you have authorization to work in the United States. If you
have questions about this requirement, which applies to U.S. citizens and
non-U.S. citizens alike, you may contact our personnel office.

 

10.

Arbitration. You and the Company agree to submit to mandatory binding
arbitration any and all claims arising out of or related to your employment with
the Company. This agreement to arbitrate applies to claims including, but by no
means limited to, claims of discrimination, harassment, unpaid wages, breach of
contract (express or implied), wrongful termination, torts, claims for stock or
stock options, as well as claims based upon any federal, state or local

2

--------------------------------------------------------------------------------

 

 

ordinance, statute, regulation or constitutional provision, including, but not
limited to, the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.,
the Employee Retirement Income Security Act (ERISA), 29 U.S.C. § 1001 et seq.,
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and 42
U.S.C. § 1981, and any and all state or local laws prohibiting discrimination or
regulating any terms or conditions of employment (“Arbitrable Claims”).
Arbitration shall be the exclusive method by which to resolve Arbitrable Claims,
except that each party may, at its, his or her option, seek injunctive relief in
a court of competent jurisdiction related to the improper use, disclosure or
misappropriation of a party’s proprietary, confidential or trade secret
information. THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY
IN REGARD TO SUCH CLAIMS.  Arbitrable Claims do not include, and this Agreement
does not apply to or otherwise restrict, administrative claims you may bring
before any government agency where, as a matter of law, the parties may not
restrict the Employee’s ability to file such claims (including the Equal
Employment Opportunity Commission and the National Labor Relations Board).
Otherwise, the parties agree that arbitration shall be the exclusive remedy for
administrative claims. The arbitration shall be conducted through the American
Arbitration Association, before a single neutral arbitrator, in accordance with
the Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association. The arbitrator shall issue a written decision that
contains the essential findings and conclusions on which the decision is based.

 

11.

Background Check. This offer is contingent upon a successful employment
verification of criminal, education, and employment background. This offer can
be rescinded based upon data received in the verification. You will also agree
that the Company reserves the right to do a background check anytime during your
full time employment with the Company.

 

12.

Acceptance. This offer will remain open until August 10, 2011. If you decide to
accept our offer, and I hope you will, please sign the enclosed copy of this
letter in the space indicated and return it to me. Your signature will
acknowledge that you have read and understood and agreed to the terms and
conditions of this offer letter and the attached documents, if any. Should you
have anything else that you wish to discuss, please do not hesitate to contact
us.

We are very excited and absolutely look forward to the opportunity to welcome
you to Adesto Technologies Corporation.

Very truly yours,

Narbeh Derhacobian, President and CEO

Date:

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

Date signed: Dec 1, 2014

Name: TOM SPADE

Signature: /s/Tom Spade

 

 

3

--------------------------------------------------------------------------------

Exhibit 10.2

 

Table 1

CASH COMP

 

 

 

 

Pre IPO

Post IPO

 

 

Base

$240,000

$270,000

 

 

Annual Bonus Base

$150,000

$180,000

55%

Revenue

Lower than 85% Target

$-

$-

85% to 90% Target

$41,250

$49,500

90% to 99% Target

$66,000

$79,200

100% Target

$82,500

$99,000

101% to 110% Target

$86,625

$103,950

111% or higher

$99,000

$118,800

30%

Design Wins

Lower than 85% Target

$-

$-

85% to 90% Target

$22,500

$27,000

90% to 99% Target

$36,000

$43,200

100% Plan

$45,000

$54,000

101% to 110% Target

$47,250

$56,700

110% Plan or higher

$49,500

$59,400

15%

MBO

 

$22,500

$27,000

Assumes meeting MBO->

Total Comp Minimum

$262,500

$297,000

 

 

Total Comp (15% Below)

$326,250

$373,500

 

 

Total Comp (10% Below)

$364,500

$419,400

 

 

Total Comp (Meet Plan)

$390,000

$450,000

 

 

Total Comp (Max)

$411,000

$475,200

 

 

 

Equity COMP

 

 

 

 

Pre IPO

 

 

Base

1,344,000

 

 

 

 

Additional Equity Pre IPO and Std Vesting

Q1’2015

Hit 100% Revenue Target

153,600

Hit 105% Revenue Target

172,800

Hit 110% Revenue Target

288,000

Q2’2015

Hit 100% Revenue Target

153,600

Hit 105% Revenue Target

172,800

Hit 110% Revenue Target

288,000

 

